           Case 3:21-cv-00324-JWD-RLB          Document 1       06/02/21 Page 1 of 10




                             UNITED STATES DISTICT COURT
                             MIDDLE DISTRICT OF LOUISIANA



 LORI BUREAU; JANICE CUSIMANSO;                       CIVIL ACTION NO. 21-324
 MARJORIE GAINES; VIRDELL
 GAUTHIER; RHONDA GRACE; TANISHA                      JUDGE:
 HALL; PATRICIA HARRIS; CONVIDAS
 GUSTAVE KENT; PATRICIA                               MAGISTRATE:
 MUMPHREY; ADELENE PERKINS,
 individually and on behalf of ALLEN
 GUSTAVE; DARLENE HILL SMITH;
 LENA STEPHENS; MARTHA ANN
 VIZZINI; DEBRA WILSON; and SHIRLEY
 WILLIAMS, individually and on behalf of
 minor JAMES DELMORE,

                   Plaintiffs,

           vs.

 BASF CORPORATION; RUBICON LLC;
 SHELL CHEMICAL LP; MARK
 DEARMAN; C. ERIC PHILLIPS; RHOMAN
 HARDY; ROXANE KRAFT; GLENN
 BUCHOLTZ; JAMES L. KIMES; T. ALLEN
 KIRKLEY; JEROLD LEBOLD; THOMAS
 YURA; and MICHAEL COHEN,

                  Defendants.



                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, 1442 and 1446, Defendant BASF Corporation

(“BASF”), through undersigned counsel, hereby removes the above-captioned action from the

23rd Judicial District Court for the Parish of Ascension, Louisiana to the United States District

Court for the Middle District of Louisiana and, in support of this Notice of Removal, states as

follows:



                                                 1
          Case 3:21-cv-00324-JWD-RLB             Document 1        06/02/21 Page 2 of 10




       1.      On or about April 26, 2021, Plaintiffs commenced this action by filing a Petition

for Damages and Request for Trial by Jury (“Petition”) in the 23rd Judicial District Court for the

Parish of Ascension, Louisiana entitled Lori Bureau, et al. v. BASF Corporation, et al., Case No.

131300.

       2.      On or about May 3, 2021, the Petition was formally served on BASF.

                                  GROUNDS FOR REMOVAL

I.     THE COURT HAS DIVERSITY JURISDICTION OVER THE ACTION

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

this is a civil action in which the amount in controversy exceeds the sum of $75,000, exclusive of

costs and interest, and is between citizens of different states.

       A.      Complete Diversity of Citizenship

       4.      Plaintiffs Lori Bureau, Janice Cusimano, Marjorie Gaines, Virdell Gauthier,

Tanisha Hall, Patricia Harris, Convidas Gustave Kent, Patricia Mumphrey, Adelene Perkins,

Lena Stephens, Martha Ann Vizzini, Debra Wilson, and Shirley Williams are all persons of the

full age of majority domiciled in the Parish of Ascension, Louisiana.

       5.      Plaintiffs Rhonda Grace and Darlene Hill Smith are persons of the full age of

majority domiciled in the Parish of Iberville, Louisiana.

       6.      Defendant BASF Corporation is a corporation organized under the laws of the

State of Delaware with its principal place of business in New Jersey, and therefore, is a citizen of

Delaware and New Jersey for purposes of determining diversity. 28 U.S.C. § 1332(c)(1).

       7.      Defendant Rubicon LLC (“Rubicon”) is a Utah limited liability company. Upon

information and belief, Rubicon LLC is a joint venture between its two members, LANXESS

Corporation and Huntsman International, LLC. LANXESS Corporation is a corporation

organized under the laws of Delaware with its headquarters in Pittsburgh, Pennsylvania.

                                                   2
           Case 3:21-cv-00324-JWD-RLB                      Document 1           06/02/21 Page 3 of 10




Huntsman International, LLC is a Delaware limited liability company that is wholly owned by

Huntsman Corporation, a corporation organized under the laws of the State of Delaware with its

principal place of business in the State of Texas. Therefore, Rubicon LLC is a citizen of

Delaware, Texas, and Pennsylvania for purposes of determining diversity.

         8.        Shell Chemical LP (“Shell Chemical”) is a Delaware limited partnership. Shell

Chemical LP’s partners are Shell Oil Company and SCOGI GP. In turn, SCOGI GP is a

Delaware general partnership whose partners are Shell Oil Company (a Delaware corporation

with its principal place of business in Texas), Shell Offshore and Chemical Investments, Inc. (a

Delaware corporation with its principal place of business in Texas), and SWEPI LP (a Delaware

limited partnership whose partners are two limited liability companies ultimately owned by Shell

Oil Company). Therefore, for purposes of determining diversity, Shell Chemical LP is a citizen

of Delaware and Texas.

         B.        Improper Joinder of Individuals

         9.        Plaintiffs have named Mark Dearman, C. Eric Phillips, Rhoman Hardy, Roxane

Kraft, Glenn Bucholtz, James L. Kimes, T. Allen Kirkley, Jerold Lebold, Thomas Yura, and

Michael Cohen (collectively, the “Individuals”) as defendants in this matter. Although the

Individuals are believed to be citizens of Louisiana, their citizenship must be disregarded by the

Court because they have been improperly joined to this action.1 See Heritage Bank v. Redcom

Labs., Inc., 250 F.3d 319, 323 (5th Cir. 2001) (improper joinder of a defendant will not operate

to defeat diversity jurisdiction).2


1
  The term “improper joinder” is used interchangeably with “fraudulent joinder,” as the Fifth Circuit has noted
“there is no substantive difference between the two.” Smallwood v. Illinois Cent. R. Co., 385 F.3d 568, 571 n.1 (5th
Cir. 2004).
2
  BASF notes that Defendants BASF, Shell Chemical, and Rubicon have been misjoined under Federal Rule of Civil
Procedure 20. Under that Rule, a defendant may be joined in an action with other defendants only if the plaintiff
asserts, among other things, any right to relief jointly, severally, or in the alternative with respect to or arising out of
the same transaction, occurrence, or series of transactions or occurrences. Fed. R. Civ. P. 20(a)(2). Plaintiffs’

                                                             3
          Case 3:21-cv-00324-JWD-RLB                   Document 1          06/02/21 Page 4 of 10




         10.      Under the improper joinder doctrine, a court should disregard the citizenship of an

in-state defendant where “there is no reasonable basis for predicting that plaintiffs might

establish liability . . . against the in-state defendants.” Badon v. R J R Nabisco Inc., 224 F.3d

382, 393 (5th Cir. 2000). An in-state defendant is improperly joined where there is not

“arguably a reasonable basis for predicting that state law would allow recovery.” Id.

         11.      Here, none of the Individuals have or had responsibility in their individual

capacity related to permitted facility emissions.

         12.      The federal Clean Air Act (“CAA”) requires that air permit applications contain a

certification by a “Responsible Official” attesting to their truth, accuracy, and completeness. See

42 U.S.C. § 7661b. Under the CAA, a “Responsible Official” must also certify the truth,

accuracy, and completeness of any mandatory recordkeeping, monitoring, and reporting

requirements associated with a facility’s permitted operations and emissions limitations. See id. §

7661c. Environmental Protection Agency (“EPA”) regulations implementing the CAA require

that states develop an operating permit program that complies with the federal CAA. See, e.g., 40

C.F.R. §§ 70.1, 70.6(c)(5). The Louisiana Department of Environmental Quality (“LDEQ”)

administers the state’s EPA-approved operating permit program, set forth at L.A.C. 33:III. As

dictated by the CAA, LDEQ’s regulations require that permit applications – and any mandatory

recordkeeping, monitoring, and reporting requirements associated with a facility’s permitted

operations and emissions limitations – contain a certification by a “Responsible Official” to

LDEQ attesting to the truth, accuracy, and completeness of facility submissions. See, e.g., L.A.C.

33:III.517.B.



Petition does not allege that Defendants BASF, Shell Chemical, and Rubicon have been joined with respect to or
arising out of the same transaction, occurrence, or series of transactions or occurrences as required by Rule 20.
Accordingly, Defendants BASF, Shell Chemical, and Rubicon have been misjoined.

                                                         4
         Case 3:21-cv-00324-JWD-RLB             Document 1       06/02/21 Page 5 of 10




       13.     The BASF Geismar facility’s “Responsible Official” verifies and documents

facility compliance status so he or she can certify the truth, accuracy, and completeness of

BASF’s regulatory compliance reports. See Ex. A, Declaration of Jerold Lebold ¶ 5.

       14.     BASF is responsible for ensuring its business complies with applicable regulatory

limitations, and it has not delegated that duty to any individual employee acting in their

individual capacity. Id. ¶ 6. For example, Jerold Lebold, one of the improperly joined

defendants, is responsible for the Geismar facility’s environmental compliance as a BASF

employee (specifically, as Senior Vice President and General Manager). Id. He is not

responsible for the Geismar facility’s environmental compliance in either his individual capacity

or as a “Responsible Official.” Indeed, the duty associated with being a “Responsible Official”

is limited to assuring that BASF’s regulatory submissions are true, accurate, and complete and so

certifying. This duty is owed to EPA and LDEQ alone.

       15.     The general administrative responsibilities associated with Mr. Lebold’s role as a

“Responsible Official” to LDEQ do not confer a responsibility to minimize or cease BASF’s

permitted emissions to protect the safety and well-being of the neighboring community and

citizens during normal, permitted operations. Id. ¶ 7. The duty associated with being a

“Responsible Official” to EPA and LDEQ is limited to assuring (and certifying) that BASF’s

regulatory submissions are true, accurate, and complete. Id.

       16.     Responsibility for the conduct of its facility operations remains, and has always

remained, with BASF. Defendant BASF has not delegated personal responsibility to any of the

individuals named in the Petition, nor has it delegated this responsibility to any other individual.

Shell Chemical and Rubicon have also made no such delegation to any of the Individuals.




                                                 5
         Case 3:21-cv-00324-JWD-RLB              Document 1       06/02/21 Page 6 of 10




       17.     No company employee – no matter how senior – bears the risk of individual

liability for reasonable actions taken in the course of employment.

       18.     There is no reasonable basis to predict that Plaintiffs can prevail on any of their

claims against the Individuals because the Plaintiffs do not allege a factual basis for the

Individuals to be liable as a matter of law. Accordingly, the Individuals’ domicile must be

ignored for purposes of determining diversity.

       C.      Amount in Controversy

       19.     Louisiana law prohibits a plaintiff from specifying a numerical dollar amount in

the Petition. La. Code. Civ. Proc. art. 893A(1). The Fifth Circuit has instructed that, in such a

situation, the removing defendant must prove by a preponderance of the evidence that the

amount-in-controversy exceeds $75,000. DeAguilar v. Boeing, 11 F.3d 55, 58 (5th Cir. 1993).

       20.     Plaintiffs allege substantial injuries and damages that include, among other things:

past, present, and future pain and suffering; past, present, and future medical expenses;

permanent and/or partial physical disability and/or impairment; scarring and disfigurement; past,

present, and future loss of enjoyment of life; future loss of income; and future loss of earning

capacity. See Ex. D, Pet. ¶ 261. Accordingly, the amount placed in controversy by Plaintiffs’

allegations exceeds the jurisdictional threshold of $75,000 under 28 U.S.C. § 1332(a).

II.    THIS ACTION IS REMOVABLE UNDER THE FEDERAL OFFICER
       REMOVAL STATUTE

       21.     This action involves persons acting under the authority of an officer of the United

States within the meaning of 28 U.S.C. § 1442(a)(1). An action is removable under section

1442(a)(1) if the removing defendant shows (1) it has asserted a colorable federal defense, (2) it

is a “person” within the meaning of the statute, (3) that it has acted pursuant to a federal officer’s




                                                  6
           Case 3:21-cv-00324-JWD-RLB            Document 1        06/02/21 Page 7 of 10




directions, and (4) the charged conduct is related to an act pursuant to a federal officer’s

directions. Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir. 2020) (en banc).

          22.   BASF is a “person” within the meaning of 28 U.S.C. § 1442(a)(1). See, e.g.,

Savoie v. Huntington Ingalls Inc., 817 F.3d 457, 461 (5th Cir. 2016).

          23.   BASF was “acting under” an “officer . . . of the United States or [an] agency

thereof” within the meaning of § 1442(a)(1) because the government exerted some “subjection,

guidance, or control,” over BASF’s actions at its Geismar facility and because BASF engaged in

an effort “to assist, or to help carry out, the duties or tasks of the federal superior” through

government mandates and contracts. Watson v. Philip Morris Cos., 551 U.S. 142, 151-52

(2007).

          24.   The operations at BASF’s Geismar facility are conducted pursuant to a Title V

permit issued under the CAA, the federal statute that provides a comprehensive system by which

federal and state resources are deployed to “protect and enhance the quality of the Nation’s air

resources so as to promote the public health and welfare and the productive capacity of its

population.” 42 U.S.C. § 7401(b)(1).

          25.   The emissions at issue in Plaintiffs’ Petition are the result of highly regulated

activity controlled and overseen by federal officers. Plaintiffs’ claims against BASF are claims

“for or related to” acts performed under color of federal office within the meaning of the text of

28 U.S.C. § 1442(a)(1) because the charged conduct is “connected or associated with” an act

under a federal officer’s direction. Latiolais, 951 F.3d at 292.

          26.   BASF raises a colorable federal defense to Plaintiffs’ claims in this action,

namely that (1) BASF’s compliance with its Clean Air Act Title V permit provides the standard

of care applicable to this action; (2) under the CAA and implementing regulations the



                                                   7
         Case 3:21-cv-00324-JWD-RLB                  Document 1        06/02/21 Page 8 of 10




Individuals’ duties as “permit responsible officials” are only to certify the truth, accuracy, and

completeness of the permit-related documents, not to reduce emissions from BASF’s Geismar

facility; and (3) one or more of Plaintiffs’ claims are preempted by federal law because the Clean

Air Act displaces those claims.

        27.      Because this Court has federal officer jurisdiction over at least one claim asserted

by Plaintiffs, it has supplemental jurisdiction over all of the Plaintiffs’ claims. Savoie, 817 F.3d

at 463; 28 U.S.C. § 1367(a).

                          COMPLIANCE WITH REMOVAL STATUTE

        28.      This Notice of Removal is properly filed in the United States District Court for

the Middle District of Louisiana because the 23rd Judicial District Court for the Parish of

Ascension, Louisiana is located in this federal judicial district. See 28 U.S.C. § 1441(a); 28

U.S.C. § 98(b).

        29.      This action was commenced on or about April 26, 2021, and BASF was served

with a copy of the Petition on May 3, 2021. Accordingly, this Notice of Removal is timely under

28 U.S.C. § 1446(b), as it is filed within 30 days of service of the Petition.

        30.      All properly joined and served defendants consent to the removal of this action.3

Consent to federal jurisdiction by the Individuals is unnecessary because the Individuals have

been improperly joined. See Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993).




3
 Removal under 28 U.S.C. § 1442(a)(1) (federal officer removal) does not require the consent of co-defendants.
See Humphries v. Elliott Co., 760 F.3d 414, 417 (5th Cir. 2014). However, BASF has obtained the consent of
Defendants Shell and Rubicon to satisfy the requirements for removal under 28 U.S.C. § 1332 as well. See Ex. B,
Defendant Rubicon LLC’s Consent to Notice of Removal; Ex. C, Defendant Shell Chemical LP’s Consent to Notice
of Removal.

                                                       8
        Case 3:21-cv-00324-JWD-RLB             Document 1       06/02/21 Page 9 of 10




       31.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

served upon BASF or contained within the state court docket in this action are attached as

Exhibit D.

       32.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon all parties and a copy, along with a Notice of Filing of Notice of Removal, is being filed

with the Clerk of the 23rd Judicial District Court for the Parish of Ascension, Louisiana.

       WHEREFORE, BASF Corporation respectfully removes this action from the 23rd

Judicial District Court for the Parish of Ascension, Louisiana, bearing Case No. 131300, to this

Court pursuant to 28 U.S.C. §§ 1441 and 1442.

                                             Respectfully submitted,

                                             KEAN MILLER LLP

                                             /s/ Alexandra E. Rossi
                                             Gregory M. Anding (#23622)
                                             Jay M. Jalenak (#20234)
                                             Karli G. Johnson (#26304)
                                             Patrick D. Roquemore (#26492)
                                             Allison N. Benoit ((#29087)
                                             Alexandra E. Rossi (#35297)
                                             Kean Miller LLP
                                             II City Plaza
                                             400 Convention Street, Suite 700 (70802)
                                             P. O. Box 3513
                                             Baton Rouge, LA 70821-3513
                                             Telephone: 225.389.0999
                                             Facsimile: 225.388.9133
                                             asbestos@keanmiller.com

                                                     -and-

                                             BEVERIDGE & DIAMOND, P.C.

                                             Robert Brager (pro hac vice to be filed)
                                             Evynn Overton (pro hac vice to be filed)
                                             Roy D. Prather III (pro hac vice to be filed)
                                             Collin Gannon (pro hac vice to be filed)
                                             201 North Charles Street, Suite 2210

                                                 9
        Case 3:21-cv-00324-JWD-RLB              Document 1       06/02/21 Page 10 of 10




                                               Baltimore, MD 21201
                                               Phone: (410) 230-1300
                                               Fax: (410) 230-1389
                                               rbrager@bdlaw.com
                                               eoverton@bdlaw.com
                                               rprather@bdlaw.com
                                               cgannon@bdlaw.com

                                               Attorneys for Defendant BASF Corporation



                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of June, 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to all counsel
of record by U.S. mail, postage prepaid.



                                                       /s/ Alexandra E. Rossi




                                                 10
